Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1939
                        Lower Tribunal No. 14-700
                          ________________


                       Edward Revenous Brown,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

     Edward Revenous Brown, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.